Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38 and 49 recite that the valve element substantially closes the throughflow opening by moving “in a direction of a valve seat”. It is unclear and indefinite whether applicant intends to positively recite “a valve seat” or merely recite functional language regarding the valve element. 
Claims 38 and 53 necessitate “cam parts”. It is unclear and indefinite whether the cam parts are intended to be subsets of at least one cam or stand alone elements (i.e. at least a first cam and a second cam).
In regards to claim 39, it is unclear and indefinite whether the “at least one pair of cam elements” is the same as, or different from, the “cam parts” recited in claim 38. See also claim 54.
In regards to claims 41 and 51, it is unclear and indefinite what element the valve seat is oblique thereto. 
In regards to claim 42, it is unclear and indefinite if “a fixed side” is the same as, or different from “a fixed side” recited in claim 40.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49, 51, 52, 55-58, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (U.S. Patent 5,586,874), hereinafter “Hashimoto”.
In regards to claim 1, Hashimoto discloses a flow limiting element, comprising: a housing (20) provided with an inlet (col. 4, lines 15-17), an outlet (col. 4, lines 17-19) and a throughflow opening (252); and a resilient plate-like valve element (81) which is mounted in the housing (20) and configured to substantially close the throughflow opening (252) by resilient movement in a direction of a valve seat (251) arranged in the housing (20) adjacently of the throughflow opening (252), wherein the resilient plate-like valve element (81) is fixed on one side at a fixation point (via element 82) and the resilient plate-like valve element (81) can move resiliently on an opposite side in the direction of the valve seat (251), wherein at least a part of a surface (253) of the valve seat (251) extends on a side remote from the fixed side of the valve element such that a distance between the valve seat  (251) and the valve element (81) is greater at a position of an outer peripheral edge of the valve seat (251) than at a position of an inner peripheral edge of the valve seat (251).
In regards to claim 51, said part of the surface (253) of the valve seat (251)extends obliquely.
In regards to claim 52, a distance between an outer and an inner diameter of said part (253) of the valve seat (251) amounts to 5% to 40% of a distance (L) between a fixed side of a resilient part (via 82) of the resilient plate-like valve element (81) and a resiliently movable outer end of the resilient plate-like valve element (81).
In regards to claim 55, a surface of the valve seat (251) is curved such that the distance between the valve seat (251) and a freely moving part of the resilient plate-like valve element (81) is greater at an end of a resiliently movable part of the resilient plate-like valve element (81) than at the fixation point.
In regards to claim 56, the resilient plate-like valve element (81) is mounted releasably in the housing (20).
In regards to claim 57, the resilient plate-like valve element (81) is supported on a support point (the port which accepts element 82) in the housing (20) by an eccentric hole in the resilient plate-like valve element (81).
In regards to claim 58, the housing (20) includes a cushion part (180) which, together with a support point, determines a degree of clamping of the resilient plate-like valve element (81) at an end of a fixed part of the resilient plate-like valve element (81).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto.
Hashimoto discloses all of the elements as discussed above. 
Hashimoto does not specifically disclose that the resilient plate-like valve element is of sheet steel.
However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have constructed the resilient plate-like valve element from sheet steel, since it was within the general skill of a worker to select a known material on the basis of its suitability for the intended use and for the purpose of providing a durable valve head.
Allowable Subject Matter
Claim 38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 39-48, 50, 53, and 54  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753